DETAILED ACTION
In response to the Amendments filed on July 6, 2022, claims 1 and 21 are amended; and claims 2 and 23 are cancelled. Currently, claims 1, 3-12, 14, and 16-22 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more lateral support components in contact with the plurality of axial support components for reducing lateral moment between adjacent pairs of the plurality of axial support components” in claim 1 and “one or more control components extending the length of the tubular member for controlling a direction of band of the proximal end of the tubular member” in claim 18.  It is noted that “components” are generic placeholders coupled with respective functions of “lateral support…for reducing lateral moment between adjacent pairs of the plurality of axial support components” and “control…for controlling a direction of band of the proximal end of the tubular member.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“one or more lateral support components in contact with the plurality of axial support components for reducing lateral moment between adjacent pairs of the plurality of axial support components” as material including features such as hinge features (crests or valleys, ridges or roots, or bellows); lower axial length, material with lower flexural modulus as described in instant [078] and [080]; a support layer as described in instant [079]; lateral support components 20 in the form of support sheaths such as support sheath 17 (instant [098]);  (instant [076]-[082]); and
“one or more control components extending the length of the tubular member for controlling a direction of band of the proximal end of the tubular member” as control components 34, e.g. guide wires (instant [083], [099], [0101]-[0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-12, 14, 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US Pub. No. 2005/0075538 A1).
Claim 1. Banik discloses a medical device comprising: 
a tubular member (i.e., articulating joint) having a proximal end (i.e., end toward connector 34), a distal end (i.e., end toward distal tip 22) (Fig. 2), an outer surface (i.e., outer surface of articulating joint), an inner surface (i.e., inner surface of articulating joint) ([0058]), a longitudinal axis along a length of the tubular member (i.e., along longitudinal axis of endoscope 20), a passage (i.e., passage of articulating joint) extending from the proximal end to the distal end extending along the longitudinal axis, and a cross-section perpendicular to the longitudinal axis (Fig. 18A-18B of the embodiment of the articulating joint); 
wherein the tubular member includes 
i) a plurality of discrete axial support components (850) in a stacked arrangement ([0143]; Fig. 18B) including at least a first axial support component (850b) and a second axial support component (850c) located adjacent to and above the first axial support component in the distal direction (Fig. 18B), 
wherein each of the plurality of axial support components has a top edge surface (i.e., edge surface facing toward disc 850a) facing the proximal end and a bottom edge surface (i.e., edge surface facing away from disc 850a) facing the distal end, wherein a first portion of the top edge surface of the first axial support component contacts a first portion of the bottom edge surface of the second axial support component (Fig. 18B; i.e., contacting portions between rear cams 854 of discs 850 and the corresponding surface of adjacent discs 850 when discs 850 is rocked), and a second portion of the top edge surface of the first axial support component is spaced apart from the bottom edge surface of the second axial support component (Fig. 18B; i.e., spaced portions between adjacent discs 850), wherein the first and second portions of the top edge surface are at different locations along the circumference of the first axial component ([0143]; Fig. 18B; i.e., the spaced apart portions are spaced away from the contacting portions depending on the desired direction of bending of the articulation joint); and 
wherein the first axial support component and the second axial support component have the same shape (Fig. 18B);
wherein the top edge surface of the first axial support component contacts the bottom edge surface of the second axial support component at first and second spaced apart contact points (Figs. 18A-18B; i.e., contact points of cams 854 with the respective corresponding surfaces of the adjacent discs);
wherein a tilt axis is defined by a line connecting the first and second spaced apart contact points (i.e., axis along a line between cams 854 with the respective corresponding surfaces of the adjacent discs);
wherein the first axial support component tilts relative to the second axial support component, about the tilt axis, in a first direction away from the longitudinal axis and in an opposing second direction away from the longitudinal axis ([0143]; i.e., when discs 850 rock on the surfaces of cams 854, 856 to bend the articulating joint in the desired direction); and
wherein the first and second axial support components are symmetrical about a plane extending through the tilt axis (Fig. 18B).  
It is noted that Banik does not explicitly disclose of one or more lateral support components in contact with the plurality of axial support components for reducing lateral movement between adjacent pairs of the plurality of axial support components for the embodiment of Figs. 18A-18B. However, Banik does further disclose of one or more lateral support components similar to the structures identified in the instant disclosure, see above for Claim Interpretation for additional details, in the form outer sheath covering the series of stacked discs 1202 to prevent each disc from becoming misaligned ([0164]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the embodiment of Figs. 18A-18B of Banik with the feature of one or more lateral support components in contact with the plurality of axial support components for reducing lateral movement between adjacent pairs of the plurality of axial support components such as the outer sheath for discs 1202 so as to prevent each disc from becoming misaligned ([0164]) and since Banik discloses that such changes would not depart from the scope of the invention ([0193]).
Claim 3. Banik discloses the device of claim 1, wherein the one or more lateral support components includes a central lumen (i.e., inner lumen of outer sheath) having a passage therethrough for defining at least a portion of the inner surface of the tubular member (i.e., inner surface of outer sheath in the gaps between discs 850 forms a portion of the inner surface of the articulation joint of modified embodiment of Figs. 18A-18B).  
Claim 4. Banik discloses the device of claim 1, wherein Banik further discloses that the articulation joint of Figs. 18A-18B comprises a series of stacked discs 850 ([0143]-[0144]) with six discs 850 illustrated in Fig. 18B and thus, does not explicitly disclose that the plurality of axial support components includes about 10 or more stacked axial support components. However, Banik does disclose that the number of discs for an articulation joint in the invention may comprise more than 10 or more stacked axial support components, such as in Fig. 23P which illustrates 14 stacked components of discs 1202a, 1202b, 1202c, etc ([0164]). Therefore, since Banik discloses that the articulation joint comprises a series of stacked discs 850 including “discs 850a, 850b, 850c, …” ([0144]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the articulation joint of Figs. 18A-18B with the number of discs 850 being 10 or more so as to achieve the desired length for the articulation joint by modifying the number of discs 850 that the articulation joint comprises such as the 14 discs illustrated for Fig. 23P and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 5. Banik discloses the device of claim 4, wherein the plurality of axial support components and the one or more lateral support components are connected (i.e., since outer sheath covers discs 850 to prevent from being misaligned).  
Claims 6 and 7. Banik discloses the device of respective claims 4 and 5, wherein Banik does not explicitly disclose the material composition of discs 850 ([0143]-[0144]) or the outer sheath that covers the series of stacked discs to preventing misalignment ([0164]) and thus, Banik is silent to whether the plurality of axial support components and the one or more lateral support components are formed of the same material (as per claim 6) or are formed of different materials (as per claim 7). However, it has been held that choosing from a finite number of solutions to obtain a predictable result is a rationale for determining obviousness. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). It can be seen that there are only a finite number of solutions (i.e., since the materials of discs 850 and the outer sheath can either be the same or different). Therefore, it would have been obvious one of ordinary skill in the art to further modify Banik with the feature of the plurality of axial support components and the one or more lateral support components are formed of the same material (as per claim 6) or are formed of different materials (as per claim 7) since these two are limited number of possibility for material choice for the plurality of axial support components and the one or more lateral support components.
Claim 8. Banik discloses the device of claim 7, wherein the plurality of axial support components is formed from a first material and the one or more lateral support components is formed from a second material but does not explicitly disclose that the second material having a Shore A durometer less than a Shore A durometer of the first material. However, since Banik further discloses that outer sheath covers the series of stacked discs to preventing each disc from becoming misaligned while allowing for the articulating joint to bend ([0164]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second material to have a Shore A durometer less than a Shore A durometer of the first material so that the outer sheath is more flexible than discs 850 in order to allow for modified articulating joint of Figs. 18A-18B to bend in the directions desired ([0143]) in the same manner as outer sheath allows for articulating joint 1200 to bend in the desired direction ([0164]).
Claim 10. Banik discloses the device of claim 4, wherein Banik does not explicitly disclose that the one or more lateral support components have a wall thickness that is less than a wall thickness of the plurality of axial support components and the outer sheath is not illustrated. However, again Banik discloses an outer sheath covers the series of stacked discs ([0164]) and also discloses embodiment of articulation joint with an outer sheath covering articulation joint 654 (Fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the outer sheath of modified Banik to comprises a wall thickness to be less than the wall thickness of discs 850 so as to cover the series of stacked discs 850 but maintain proximate overall thickness profile of the endoscope so as to endoscope to be more easily navigated to the desired location in the patient similar to the outer sheath covering for articulation joint 654 (Fig. 8) since Banik discloses that such changes would not depart from the scope of the invention ([0193]).
Claim 11. Banik discloses the device of claim 4, wherein adjacent axial support components of the plurality of axial support components define a cut-out region  between the opposing edge surfaces (Fig. 18B; i.e., gap between adjacent discs 850).  
Claim 12. Banik discloses the device of claim 11, wherein the first axial support component rocks back and forth in the first and second directions relative to the second axial support component ([0143]; i.e., when discs 850 rock on the surfaces of cams 854, 856 to bend the articulating joint in the desired direction).
Claim 14. Banik discloses the device of claim 4, wherein the tubular member further includes one or more rigid regions (i.e., distal tip) where the tubular member generally does not bend (i.e., since articulating tip bends in the desired direction to direct the distal tip which itself does not bend toward the desired direction; see specifics regarding the distal tip with distal tip 400 (Figs. 6A-6I) and distal tip 600 (Figs. 7-8) as described in [0105]-[0127] for additional details).
Claim 16. Banik discloses the device of claim 4, wherein the tubular member has a porous wall (i.e., since there are gaps between adjacent discs 850).
Claim 17. Banik discloses the device of claim 4, wherein the outer surface of the tubular member is coated with a hydrophilic coating (Abstract; [0128]; i.e., since the exterior of the endoscope is coated with a hydrophilic coating and the outer surface of the tubular member forms a segment of the exterior of the endoscope).  
Claim 18. Banik discloses the device claim 1, wherein the device includes one or more control components (i.e., control cables 870) extending the length of the tubular member for controlling a direction of bend of the proximal end of the tubular member ([0143]).  
Claim 19. Banik discloses the device of claim 18, wherein the control components includes a first cable (870a) and a second cable (870b) and the axial support components includes eyelet openings (860) in the passageway of the tubular member for threading the cables, wherein the first and second cables bend the tubular member in opposing directions ([0143]-[0144]).
Claim 22. Banik discloses the device of claim 1, wherein the first and second axial support components are identical (Fig. 18B; [0143]-[0144]).  

Claim 21. Banik discloses a medical device comprising: 
a tubular member (i.e., articulating joint) having a proximal end (i.e., end toward connector 34), a distal end (i.e., end toward distal tip 22) (Fig. 2), an outer surface (i.e., outer surface of articulating joint), an inner surface (i.e., inner surface of articulating joint) ([0058]), a longitudinal axis along a length of the tubular member (i.e., along longitudinal axis of endoscope 20), a passage (i.e., passage of articulating joint) extending from the proximal end to the distal end extending along the longitudinal axis, and a cross-section perpendicular to the longitudinal axis (Fig. 18A-18B of the embodiment of the articulating joint); 
wherein the tubular member includes 
i) a plurality of discrete axial support components (850) in a stacked arrangement ([0143]; Fig. 18B) including at least a first axial support component (850b) and a second axial support component (850c) located adjacent to and above the first axial support component in the distal direction (Fig. 18B), 
wherein each of the plurality of axial support components has a top edge surface (i.e., edge surface facing toward disc 850a) facing the proximal end and a bottom edge surface (i.e., edge surface facing away from disc 850a) facing the distal end, wherein a first portion of the top edge surface of the first axial support component contacts a first portion of the bottom edge surface of the second axial support component (Fig. 18B; i.e., contacting portions between rear cams 854 of discs 850 and the corresponding surface of adjacent discs 850 when discs 850 is rocked), and a second portion of the top edge surface of the first axial support component is spaced apart from the bottom edge surface of the second axial support component (Fig. 18B; i.e., spaced portions between adjacent discs 850), wherein the first and second portions of the top edge surface are at different locations along the circumference of the first axial component ([0143]; Fig. 18B; i.e., the spaced apart portions are spaced away from the contacting portions depending on the desired direction of bending of the articulation joint); and 
wherein the first axial support component and the second axial support component have the same shape (Fig. 18B);
wherein the top edge surface of the first axial support component contacts the bottom edge surface of the second axial support component at first and second spaced apart contact points (Figs. 18A-18B; i.e., contact points of cams 854 with the respective corresponding surfaces of the adjacent discs);
wherein a tilt axis is defined by a line connecting the first and second spaced apart contact points (i.e., axis along a line between cams 854 with the respective corresponding surfaces of the adjacent discs);
wherein the first axial support component tilts relative to the second axial support component, about the tilt axis, in a plurality of different directions away from the longitudinal axis ([0143]; i.e., when discs 850 rock on the surfaces of cams 854, 856 to bend the articulating joint in the desired direction); and
wherein the first and second axial support components are symmetrical about a plane extending through the tilt axis (Fig. 18B).  
Again, it is noted that Banik does not explicitly disclose of one or more lateral support components in contact with the plurality of axial support components for reducing lateral movement between adjacent pairs of the plurality of axial support components for the embodiment of Figs. 18A-18B. However, Banik does further disclose of one or more lateral support components similar to the structures identified in the instant disclosure, see above for Claim Interpretation for additional details, in the form outer sheath covering the series of stacked discs 1202 to prevent each disc from becoming misaligned ([0164]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the embodiment of Figs. 18A-18B of Banik with the feature of one or more lateral support components in contact with the plurality of axial support components for reducing lateral movement between adjacent pairs of the plurality of axial support components such as the outer sheath for discs 1202 so as to prevent each disc from becoming misaligned ([0164]) and since Banik discloses that such changes would not depart from the scope of the invention ([0193]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US Pub. No. 2005/0075538 A1) in view of Salahieh (US Pub. No. 2012/0277730 A1).
Claim 9. Banik discloses the device of claim 7, wherein the one or more lateral support components being a cover sheath but does not explicitly disclose how the cover sheath is formed and thus does not explicitly disclose that the cover sheath formed of a stretchable fabric.  However, it is noted that Salahieh also discloses a medical device comprising a tubular member with bendable portion comprised of a series of axial components that comprises a liner in the form of a flexible polymer liner ([0086]). Therefore, since both Banik and Salahieh are drawn to medical devices with a bendable portion comprised of a plurality of axial support components, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Banik with the cover sheath being formed of a stretchable fabric as disclosed by Salahieh since Salahieh discloses that such material being suitable form for a covering and such modification is also considered a simple substitution of one known element (cover sheath of Salahieh) for another (a flexible polymer liner of Salahieh) to obtain predictable results (providing covering), see MPEP 2143(I)(B) for additional details. Moreover, it is also noted that the instant disclosure discloses that both a sheath and stretchable fabric are corresponding structures for the one or more lateral components. 
	Claim 20. Banik discloses the device of claim 19, but does not further disclose that the device includes a water impermeable cover over a length of the tubular member.  However, it is noted that Salahieh also discloses a medical device comprising a tubular member with bendable portion comprised of a series of axial components that comprises a water impermeable cover (i.e., floating liner that is impermeable) over a length of the tubular member so as to provide lubricity for a medical device or instrument to be advanced therethrough ([0073]). Therefore, since both Banik and Salahieh are drawn to medical devices with a bendable portion comprised of a plurality of axial support components, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Banik with a water impermeable cover over a length of the tubular member as disclosed by Salahieh so as to provide lubricity for a medical device or instrument to be advanced therethrough ([0073]).

Response to Arguments
In response to applicant’s interview request on pg. 7, an interview was conducted on July 21, 2022, to explain the above rejection, see Interview Summary for additional details.

With respect to the previous 35 U.S.C. 112(a) rejection, the rejection is withdrawn since claim 23 has been cancelled.

Applicant's arguments filed July 6, 2022 with respect to the amended claims on pgs. 7-14 have been considered but are not persuasive because while the previously relied upon embodiment of Banik does not disclose the amended limitations, Banik still discloses an embodiment in Figs. 18A-18B that comprises features as required by the newly added limitations, see above for additional details. Therefore, although applicant’s arguments drawn to the embodiment of articulating joint 1200 is persuasive, applicant’s arguments that Banik does not disclose the newly added limitations is not. Specifically, discs 850 in the embodiment of Figs. 18A-18B of Banik are symmetrical about a plane extending through the tilt axis similar to instant Figs. 5-6 as the newly added limitations require. 

Further in response to applicant’s arguments on pgs. 14-15 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modifications of claims 8 and 10 are disclosed by Banik as changes between disclosed embodiments that would not depart from the scope of the invention ([0193]). Whereas, for modifications for claims 9 and 20, both Banik and Salahieh are drawn to medical devices with tubular bendable portion comprised of a series of axial components and an outer sheath, wherein while Banik is silent to the material properties of the outer sheath, Salahieh discloses different suitable material properties for the outer sheath that provide different advantages: a flexible polymer liner being suitable to providing covering and allowing bending (as per claim 9) and a floating liner that is impermeable providing lubricity for a medical device or instrument to be advanced therethrough (as per claim 20). Thus, applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783